Title: To Thomas Jefferson from Benjamin Stoddert, 25 January 1809
From: Stoddert, Benjamin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Blad. 25 Jany 1809.
                  
                  I cannot apologize as I ought, for the freedom of this letter—and therefore I will not apologize at all—but trust that I shall be forgiven for the sake of the motive; and indeed, I do not doubt it.
                  It cannot, I am entirely convinced, be your wish, that this Country should be involved in the European War—still less, that the Union of these States should be destroyed.   Most sincerely believing, that even a few months further perseverence in the Embargo, will produce open defiance of the Laws—if not disunion: and strongly attached to the Constitution of the U.S.—I am impelled by an irresistable impulse to trespass on your attention, with the thoughts enclosed.    I will add, that in my opinion, the President of the U.S. under whose auspices a commercial System shall be adopted, which shall be purely American, will better merit to have Statues raised to his memory, than he, who may conduct the Country safely & honorably through many Wars.—For such a System, will prevent the occasion for Wars.
                  It is vain to hope we can have a political System of our own, on any other Basis, than that of a commercial System of our own.
                  If there has occurred a period within the last 14 years when such a System could be carried through both houses of Congress, this is the period. If there ever was a time when the existence of America, as a nation, depended more, than in all other times, upon the adoption of such a System, the present is the time
                  I know that in a few weeks the admn. will pass into other hands—But, it will be June, before the new admn. can meet the Natl Legislature—and who can say that before June the power of the Govt. will not be prostrated.
                  There are no prominent men, I hope in the East, who want to dissolve the Union—but, if there should be such, there is no knowing what mischief they might not effect, when the minds of the great Body of the People are so highly irritated against their Govt—Believe me Sir, vast numbers of those who in Public meetings, approve of the Embargo, condemn it in private circles.—In truth, the pressure is generally, & most severely felt—most severely, no doubt in the Eastern Country—In the farming Country, the violation of the Law, has kept up tolerable prices, for the farmers products—in future, this cannot be the case, if the late Law can be executed—and the ill humour of the East, will become more General.
                  To get clear of the Embargo by War, would be a desperate remedy. Whether waged with England, or France, could produce nothing but ruin.    A War with France, would be to plunge ourselves into the European System of Politics, without a hope of good. A War with England, and more particularly while the honey moon last, between that power & Spain, would sever the Union.    Assuredly with our help the effort it would require to defend Canada (which if we obtained, would be but an evil) she could acquire & hold, the command of the Navigation of the Mississipia—and the Western Country (Patriotic as the People are & attached to their Govt—) would consult its interest, & connect itself with the Power that held the navigation of its only passage to the Sea.    But I trespass too much—& will be done. 
                  I have the honor to be with great respect Sir Yr most obed humble Servt
                  
                     Ben Stoddert. 
                  
               